DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 6/9/2021 have been entered.  Claim 1 has been amended.  No claims have been cancelled.  Claim 2 has been added.  Claims 1 and 2 are currently pending in this application, with claim 1 being independent.  This Action is made FINAL.

Response to Arguments
Objections for Minor Informalities and 35 USC 112(a) Rejection
Applicant’s arguments filed 2/22/2021 with respect to the objection to the drawings and the specification for minor informalities have been fully considered and are persuasive.  These objections are withdrawn.

35 USC 102 Rejections
Applicant's arguments on pages 5-9 that were filed 2/22/2021 have been fully considered, but they are not persuasive, for the following reasons:
Regarding the reference used to make the previous 35 USC 102 rejection, Applicant’s arguments with respect to the rejection of claims 1 and 2 have been considered but are moot, because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claim 1 is objected to for minor informalities and require the following or other appropriate correction:
In claim 1, line 9, “based a” should be changed to “based on a”.
Claim 2 is objected to for minor informalities and require the following or other appropriate correction:
In claim 2, line 2, “wherien” should be changed to “wherein”, to correct an apparent typographical error.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Three-Prong Test
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure (such as “printer means”), material, or acts for performing the claimed function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is modified by functional language and is linked by a transition word without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “personalized IQ module comprising…” in claim 1.
Because this claim limitations is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 2 are rejected under 112(a) for failing to provide adequate written description of the claimed “personalized IQ module” on which application parameters are adapted for interacting with the user is based. 
Claim 1, line 10, recites the term “personalized IQ module”.  This limitation is presumed to invoke 112(f), however, the specification fails to show what structurally constitutes ‘personalized IQ module’ upon which application parameters are adapted for interacting with the user is based.  A review of the specification fails to provide any support for what is being claimed as a personalized IQ module upon which application parameters for interacting with the user are adapted.  Therefore, claim 1 is rejected under 112(a) for failing to provide adequate support/description of the claimed “personalized IQ module”. 
Claim 1, line 27, recites the term “subconscious actions while using the application”.  The specification fails to provide adequate written description as to what constitute “subconscious actions while using the application” The specification is devoid of any details of how subconscious actions are performed while using the application.  
Claim 2 is also rejected under 35 USC 112(a) by virtue of its dependency on claim 1.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1, line 6, recites the term “application”.  It is not clear which of the user-centric application (line 2) and personalized application (line 5) is being referred to.  Thus, the term “the application” causes ambiguity and therefore makes the claim indefinite.  
Similarly, Claim 1, line 9, recites the term “application parameters”, but it is not clear which of the user-centric application and personalized application is being referred to that correspond to the parameters.  Thus, the term “application parameters” causes ambiguity and therefore makes the claim indefinite.

Claim 1, line 10, recites the term “personalized IQ module”.  It is unclear what constitutes ‘personalized IQ module’ upon which application parameters for interacting with the user are based, thus making the claim indefinite. 
 	Claim 1, line 27, recites the term “… comprising subconscious actions while using the application”.  It is unclear how “subconscious actions” are carried out while using the application, thus making the claim indefinite.
Claim 2 is also rejected under 35 USC 112(b) by virtue of its dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Greenough, et al (US PG Publication 2012/0290389), hereafter Greenough, in view of Zaheer, et al (US PG Publication 2019/0034966), and hereafter Zaheer.
	.
Regarding claim 1, Greenough teaches a method for providing a location-based, single user-centric application, comprising:
providing a personalized application for interaction between a user and at least one of a plurality of vendors, the application enabling communication between the user and vendor, through a user interface on a mobile device of the user
([0041] - Offer matching process involves importing one or more offer sets from different possible sources and displaying these offer sets as an ordered offer list on the user's client device.  These different possible sources of offers include information provided by retailers themselves or from third parties.  For example, offers could be obtained from web pages accessed by web crawlers and APIs (application program interfaces)),
adapting application parameters for interacting with the user based a personalized IQ module comprising user personalized data, user location data, user behavioral data including, vendor data, adaptive data, or a combination thereof
([0028] - System 100 also includes a server computer (matching server) 108 that executes a matching process 118 that comprises one or more matching algorithms, one or more software programs that perform various matching functions including: (1) matching retailers to user transaction history, (2) matching these retailers to a current location and (3) matching current user location to matched retailers
[0047] - The location determination function 402 and the offer determination function 406 are performed in a real-time context triggered by location updates (Offers determined/adapted based on updated location) by the client device);

([0028] - System 100 also includes a server computer (matching server) 108 that executes a matching process 118 that comprises one or more matching algorithms, one or more software programs that perform various matching functions including:  (2) matching these retailers to a current location, (3) matching current user location to matched retailers and (4) matching current offers to matched retailers
[0046] - The offer list may further be limited to vendors who within a defined distance (relatively close) to the user at a particular time);
wherein said-personalized application provides increased functionality including targeted, incremental, timed communication with the user through said user interface
([0046] - Offers that are match the required location and transaction criteria are then compiled into an offer list for display or transmission to the user.  The offer list may further be limited to vendors who within a defined distance (relatively close) to the user at a particular time);
said application based on intelligence that keeps learning from big data that is scaled into focused data, wherein the big data is gathered from implicit, explicit as well as location and environment data feeds
([0028] - System 100 also includes a server computer (matching server) 108 that executes a matching process 118 that comprises one or more matching algorithms 
[0046] - Offer list may be limited through filters based on location and/or transaction history, limited to vendors with whom the user has had a minimum number of transactions with (e.g., at least three previous visits
(matching algorithm filters offers into focused offers based on location and transaction history, used to learn about previous transactions))
related to
pre-action 
([0046] - Offer list may be limited through filters based on location and/or transaction history, limited to vendors with whom the user has had a minimum number of transactions with (e.g., at least three previous visits
(matched/limited offers based on previous visits/past transaction history of the user)), 
action 
([0048] - The display window also lists a number of matched offers 504 listing the vendor.  These listed offers represent the offers matched to the user's present location
(matched/limited offers based on current location of the user currently visiting the vendor)) and 
post action from the user 
([0047] - The offer determination function 406 are performed in a real-time context triggered by location updates by the client device

(matched/limited offers based on updated location of the user visiting the vendor subsequent to current visit)); and
further comprising subconscious actions while using the application 
([0051] and Fig. 6C - Coupon display area provides a link 630 to a registration page that allows the user to directly redeem the coupon or register with the vendor so that the coupon or discount value is honored when the user visits the retailer
(user thinks about displayed offer and decides whether to redeem coupon)).
Greenough does not teach
enabling the vendor to filter through user profiles to set advertisement and/or notification parameters based on said personal IQ module of each of a plurality of users.
In the same field of endeavor, Zaheer teaches the limitations not taught by Greenough, including
enabling the vendor to filter through user profiles to set advertisement and/or notification parameters based on said personal IQ module of each of a plurality of users
([0022] - The mobile application 131 also provides with the geolocations, a date and time for each sent geolocation, and a device identifier for the device 130 sending the geolocations mapped within the retail loyalty/promotion database 140 to specific customer identifiers providing linkages within the retail/loyalty promotion database 140 to customer information, such as name, demographics, promotions sent, promotions accepted, loyalty level, transaction history, customer profile
[0028] - The server interface 121 provides canned filtering options for the retailer to remove some identified customers from the map and/or sub-geographical boundaries.  The retailer may restrict customer pins that are presented within the map and/or sub-geographical boundaries to: customers of a defined demographic, customers having a transaction with the retailer within a predefined time period, customers having a specified loyalty level, customers of a specified gender, customers of a specified age, etc.
	[0032] - The retailer may access the server interface 121 for defining a promotion that is to be offered to selected customers (based on the geofenced boundaries)
(The retailer filters out/removes customers who do not fit particular characteristics/profile for receiving promotions/offers, which are also received based on application 131/module of the customers)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Greenough, which includes providing an interface for a user to receive offers, to include Zaheer’s teaching of providing an interface for a retailer to filter customers that will receive promotions/offers based on customer characteristics, for the benefit of sending custom-defined promotions dynamically to devices of customers and located within geofenced boundaries (see [0005]).
Regarding claim 2, Greenough, in view of Zaheer, teaches the method of claim 1.
Greenough further teaches
further comprising 

([0046] - Offer list may be limited based on location and/or transaction history.  For example, the offer list may further be limited to vendors who within a defined distance (relatively close) to the user at a particular time and with whom the user has had a minimum number of transactions (e.g., at least three previous visits).

Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Faris, et al (US PG Publication 2015/0205894), hereafter Faris, teaches systems and methods of socially-driven product offerings.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641                                                                                                                                                                                                        /CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641